                        UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                             GREENVILLE DIVISION

HATTIE M. AUTHER, ET AL.                                                   PLAINTIFFS
versus                                             Civil Action No. 4:18-cv-23-DMB-JMV
MERITOR, INC., ET AL.                                                   DEFENDANTS
                                                                    - and -
MILDRED GREEN, ET AL.                                                      PLAINTIFFS
versus                                             Civil Action No. 4:18-cv-24-DMB-JMV
MERITOR, INC., ET AL.                                                  DEFENDANTS
                                                                    - and -
AUDREY HOUSE TURNER, ET AL.                                                PLAINTIFFS
versus                                             Civil Action No. 4:18-cv-25-DMB-JMV
MERITOR, INC., ET AL.                                                   DEFENDANTS
                                                                    - and -
PORTIA BOOKER                                                                PLAINTIFF
versus                                              Civil Action No. 4:18-cv-153-DMB-JMV
MERITOR, INC., ET AL.                                                    DEFENDANTS
 


                                 ORDER AMENDING CMO

       The Court, having considered the current status of these cases, finds the Case

Management Order deadlines should be and are hereby amended as follows:

       1) Remaining Plaintiffs’ depositions and remaining fact witness depositions shall be
          completed by 7/30/19.
       2) Dispositive and Daubert motions must be filed by 9/16/19.
All other deadlines remain unchanged.
       SO ORDERED this 14th day of March, 2019.


                                     /s/ Jane M. Virden
                                     U. S. Magistrate Judge
